Exhibit 10.1

 

OFFICEMAX INCORPORATED

 

2006 Annual Incentive Award Agreement

 

This Annual Incentive Award (the “Award”) is granted on February 9, 2006 (the
“Award Date”), by OfficeMax Incorporated (“OfficeMax”) to <<insert name >>
(“Awardee” or “you”) pursuant to the 2003 OfficeMax Incentive and Performance
Plan (the “Plan”) and pursuant to the following terms:

 

1.                                       The Award is subject to all the terms
and conditions of the Plan. All capitalized terms not defined in this Agreement
shall have the meaning stated in the Plan.

 

2.                                       For purposes of this Award, the
following terms shall have the meanings stated below.

 

2.1.                              “Award Period” means the 2006 fiscal year.

 

2.2.                              “Base Salary” means your annual pay rate in
effect at the end of the Award Period, without taking into account (a) any
amounts deferred pursuant to an election under any 401(k) plan, pre-tax premium
plan, deferred compensation plan, or flexible spending account sponsored by
OfficeMax or any subsidiary, (b) any incentive compensation, employee benefit,
or other cash benefit paid or provided under any incentive, bonus or employee
benefit plan sponsored by OfficeMax or any subsidiary, or (c) any excellence
award, gains upon stock option exercises, restricted stock grants or vesting,
moving or travel expense reimbursement, imputed income, or tax gross-ups,
without regard to whether the payment or gain is taxable income to you.

 

2.3.                              “EBIT Dollars” means OfficeMax’s earnings from
operations before interest and taxes, as calculated by OfficeMax in its sole
discretion.

 

2.4.                              “Net Sales” means the gross sales or revenues
less returns, allowances, rebates, and coupons for OfficeMax, as calculated by
OfficeMax in its sole discretion.

 

2.5.                              “Performance Goals” means EBIT Dollars, Return
on Sales and Sales Growth.

 

2.6.                              “Return on Sales” (ROS) means the ratio of
reported operating profit to reported Net Sales, expressed as a percentage, for
OfficeMax during the Award Period, as calculated by OfficeMax in its sole
discretion.

 

--------------------------------------------------------------------------------


 

2.7.                              “Sales Growth” means the percentage change in
overall same location Net Sales for OfficeMax during the Award Period, adjusted
for store closures, store openings, acquisitions, divestitures, and changes in
fiscal periods, as calculated by OfficeMax in its sole discretion.

 

3.                                       Your target award percentage is
<<insert >> % of your Base Salary.

 

4.                                       Your Award will be calculated based on
the Performance Goals, as follows:

 

4.1.                              Payout. Each Performance Goal as a percent of
target is weighted as follows: EBIT Dollars 50%, ROS 25%, Sales Growth 25%.
Using the payout charts attached as Exhibit 1, a payout multiple will be
identified for each Performance Goal.

 

4.2.                              General Terms. Payout multiples between
numbers indicated on Exhibit 1 will be calculated using straight-line
interpolation. Notwithstanding the Performance Goals and formulas set forth
above, no award will be earned or paid for the Award Period unless OfficeMax has
net income for the Award Period, as calculated by OfficeMax in its sole
discretion.

 

5.                                       This Award will be paid in cash.

 

6.                                       If you terminate employment before
December 31, 2006, your Award will be treated as follows:

 

6.1.                              If your termination of employment is a direct
result of the sale or permanent closure of any facility or operating unit of
OfficeMax or any subsidiary, or a bona fide curtailment, or a reduction in
workforce, as determined by OfficeMax in its sole discretion, and you execute a
waiver/release in the form required by OfficeMax, you will receive a pro rata
Award, if an Award is paid, based on the number of days during the Award Period
that you were employed and eligible over 365.

 

6.2.                              If your termination of employment is a result
of your death or total and permanent disability, you will receive a pro rata
Award, if an Award is paid, calculated as provided in paragraph 6.1.

 

6.3.                              If, at the time of your termination, you are
at least age 55 and have at least 10 years of employment with OfficeMax, you
will receive a pro rata Award, if an Award is paid, calculated as provided in
paragraph 6.1.

 

--------------------------------------------------------------------------------


 

6.4.                              Except as described in paragraphs 6.1, 6.2 and
6.3, you must be employed by OfficeMax or its subsidiary on the last day of the
Award Period to be eligible to receive payment of an Award. If you terminate
employment for any reason other than as described in paragraph 6.1, 6.2 or 6.3,
whether your termination is voluntary or involuntary, with or without cause, you
will not be eligible to receive payment of any Award for 2006.

 

7.                                       The Committee reserves the right to
reduce or eliminate the Award, whether or not the Performance Goals have been
met.

 

8.                                       In the event of a Change in Control (as
defined in the Plan) prior to December 31, 2006, the provisions of the Plan
shall apply.

 

You must sign this Agreement and return it to OfficeMax’s Compensation
Department on or before April 15, 2006, or the Award will be forfeited. Return
your executed Agreement to:  Pam Delaney, OfficeMax, 150 E Pierce Road, Itasca,
IL 60143, or fax your signed form to 630-438-2460.

 

 

OfficeMax Incorporated

Awardee

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------